Patterson, J.:
The order appealed from which grants a motion for interpleader must be reversed. The plaintiff holds by assignment full title to the policy of insurance upon which the action is brought. The motion papers disclose nothing but the fact that a claim has been made by a third party to the policy of insurance. Not a "single circumstance is mentioned to indicate that that claim has the slightest foundation. Ye have frequently held that something must be stated in the affidavits, upon applications of this character, to throw a real doubt upon- the right of the plaintiff to recover. . (Stevenson v. N. Y. Life Ins. Co., 10 App, Div. 233; Burritt v. Press Publishing Co., 19 id. 609; Roberts v. Vanhorne, 21 id. 369; Golden v. Met. Life Ins. Co,, 35 id. 569; Wells v. Nat. City Bank, 40 id. 498; Steiner v. East River Savings Inst., 60 id. 232.)
There is nothing in the motion papers from which it can be reasonably inferred that a doubt, based upon facts, exists as to who is *181justly entitled to recover upon the policy of insurance upon which this action is brought.
The order must be reversed, with ten dollars costs and disbursements, and the motion for an interpleader denied, with ten dollars costs, but with liberty to the defendant to renew the motion upon, proper papers.
O’Brien, McLaughlin, Hatch and Laughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, but with leave to defendant to renew motion upon proper papers.